Citation Nr: 0508055	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a chemical injury to the eyes, currently rated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for recurrent 
skin rash of the neck, trunk, and arms, secondary to a 
chemical injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1977 to February 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of March 2003 from the 
Columbia, South Carolina, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which denied entitlement 
to increased evaluations for disabilities of the skin and 
eyes.  The veteran was notified of that decision and he has 
appealed to the Board for review.

A review of the veteran's claims folder indicates that in May 
1996, and again in June 2003, the veteran stated that he was 
either unemployable or severely restricted in the type of 
work he could do as a result of his service-connected 
disabilities.  A claim for a total rating based on individual 
unemployability due to service-connected disabilities are 
thus inferred and referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.   

2.  The veteran's service-connected residuals of chemical 
injury to the eyes are manifested by pain/discomfort, 
occasional blurriness, and the need for the insertion of 
artificial tears to both eyes.  The residuals have not 
produced restrictions on the veteran's visual acuity.

3.  Symptomatology attributable to the veteran's service-
connected skin disorder is manifested three to four times a 
year for periods of two to twelve weeks in duration.  
Treatment of this disability occurs through the use of 
corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for the residuals of a chemical injury to the eyes have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Code 6009 (2004).  

2.  The criteria for a rating of 30 percent, but no higher, 
for recurrent skin rash of the neck, trunk, and arms, 
secondary to a chemical injury, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 7816 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claims by means of the discussions in the rating decision 
that denied the veteran's request, the rating decisions that 
have been issued since that time, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions.  
He was informed that he had to submit evidence showing that 
both of his disabilities were more disabling than currently 
rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in December 2002, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claims and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity of 
the disabilities affecting his skin and eyes.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter, dated December 
2002, that was provided to the appellant does not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection was awarded in January 1996 for the 
residuals of a chemical injury to the eyes, with dry eye 
syndrome and complaints of blurring vision.  A 10 percent 
disability rating was assigned.  Service connection for a 
skin rash, secondary to the hydraulic fluid wash, was granted 
in an August 1996 rating decision; a noncompensable 
evaluation was assigned.  

Since that time, the veteran has submitted a claim to the VA 
asking that both disabilities be rated higher than they are 
currently evaluated.  With respect to the skin disorder, the 
veteran asserts that he experiences outbreaks of a rash on 
his neck, trunk, and arms three to four times a year.  He 
maintains that this outbreak lasts anywhere from two to 
twelve weeks.  The veteran further asserts that he continues 
to suffer from an eye condition secondary to the hydraulic 
liquid accident.  He has written and testified before an RO 
hearing officer that he has a burning sensation and 
blurriness, and that he must use liquid tears to lubricate 
his eyes.  Although he admits that his condition has not 
become worse, he argues that it also has not gotten better, 
and asks that he be assigned a disability rating in excess of 
10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issues before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Eye Disability

The veteran's bilateral eye disability has been rated in 
accordance with the diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 6009 (2004).  This code provides a 10 
percent disability rating for unhealed eye injuries.  The 
code notes that such disabilities, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with 10 percent being 
the minimum rating during active pathology.  See 38 C.F.R. § 
4.84a (2004).  A 10 percent disability rating for loss of 
visual acuity requires that corrected vision be 20/40 in one 
eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic 
Codes 6078, 6079, Table V (2004).

As the Board has reported above, the veteran has decreased 
tear production in each eye that is partially relieved 
through the introduction of "drops" to the eyes.  The 
veteran still applies this medication to his eyes and said 
application was documented in the VA eye examination 
performed in June 2001.  This application is to combat the 
active pathology remaining from the hydraulic fluid spill in 
his eyes.  From that same examination, the Board notes that 
the veteran's uncorrected vision at distance is 20/30 in both 
eyes, and uncorrected vision at near is 20/25 in both eyes.  
There is no indication from the other evidence of record that 
this reading/measurement has changed during the course of the 
appeal.  Hence, the veteran's eyesight measurements do not 
meet the minimum requirement necessary for a 10 percent 
disability rating for loss of visual acuity.

Nevertheless, the Board finds that the veteran still suffers 
from the continuance of active pathology.  Hence, he is 
entitled to at least a 10 percent rating in accordance with 
38 C.F.R. Part 4, Diagnostic Code 6009 (2004).  During the 
veteran's testimony before the RO hearing officer, he 
complained of blurriness and discomfort.  See RO Hearing 
Transcript, May 11, 2004, Pages 2-5.  There is no evidence in 
the record that contradicts this description of the symptoms 
he experiences because of his eye disorder.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board 
notes that, the veteran maintains that his symptoms result in 
episodic incapacity and that, as such, an evaluation in 
excess of 10 percent for the service-connected eyes is 
warranted.  The evidence of record indicates that the 
veteran's disability is manifested not only by the 
introduction of artificial tears to his eyes on a daily basis 
but also complaints of pain and blurring.  There are no 
objective findings which show that the disability has 
resulted in a decrease in visual acuity.  However, the 
veteran has had consistent complaints of pain, dryness, and 
blurriness.  The Board finds that such evidence does support 
the conclusion that the service-connected eye disability has 
resulted impairment such as pain and irritation that warrants 
a 10 percent evaluation in addition to another 10 percent 
rating for continuance of active pathology.  

When granting an increased rating, the Board must also 
explain why a higher rating is not warranted.  See Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992).  The diagnostic 
code provides for a rating of up to 100 percent for eye 
injuries, but does not provide any objective criteria for 
determining the appropriate rating except for a rating based 
on loss of visual acuity or the field of vision.  As found 
above, the veteran's eye injury has not resulted in any loss 
of visual acuity or the field of vision.

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
that would call for the assignment of a disability rating in 
excess of 20 percent for the veteran's service-connected 
accident residuals, and the veteran and his representative 
have pointed to no such factors.

More specifically, the medical evidence does not show that he 
is in receipt of nor has he asked for drops or medications to 
relieve his occasional pain and discomfort of the eyes.  
During his testimony before the RO hearing officer, he did 
mention that he experiences occasional blurriness.  
Nevertheless, he also admitted that such a symptom is not 
long-term, and that it usually resolves within a short period 
of time.  Additionally, there is no indication from the 
medical records that the veteran has sought emergency 
treatment for the blurriness or discomfort.  Also, the 
veteran has not complained of permanent limitation of 
function or other restrictions due to the discomfort/pain and 
blurriness.  The Board believes that a more severe 
disability, one in which an evaluation in excess of 20 
percent is assigned, would require more frequent medical 
intervention.  

In view of the foregoing, therefore, the Board concludes that 
the evidence supports an evaluation of 20 percent, but no 
more, for the veteran's service-connected eye disability.  
This conclusion comes after careful review of the entire 
record, in which the Board finds that the weight of the 
evidence shows that the veteran's disability most closely 
reflects a 10 percent rating for pain and episodic 
incapacity, combined with an additional 10 percent for active 
pathology.  As a result, his claim for an increased 
disability rating is granted.

Skin Disability

The veteran has also been assigned a noncompensable 
evaluation for a dermatological disorder affecting the neck, 
trunk, and arms.  This disability also stems from the 
hydraulic liquid spill.  This disorder has been rated, by 
analogy, in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7816 (2004).  A noncompensable 
rating will be assigned if less than 5 percent of the body or 
exposed areas affected, and, no more than topical therapy 
required during the past 12 month period.  A 10 percent 
evaluation may be assigned for psoriasis with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation may 
be assigned for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. Part 4, 
Diagnostic Code 7816 (2004).

Disabilities under this rating code may be alternatively 
rated as disfigurement of the head, face or neck (38 C.F.R. 
Part 4, Diagnostic Code 7800 (2004)) or scars (38 C.F.R. Part 
4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004)) 
depending upon the predominant disability.  See 38 C.F.R. 
Part 4, Diagnostic Code 7816 (2004).  

The medical records since service show that the veteran's 
skin condition has required periodic treatment, although at 
times the disability has been only minimally evidence.  For 
example, a medical treatment record from November 19, 2002, 
notes the following:

	. . . He has a fine morbiiform 
ras[h] over torso and upper thighs. . . 
He mentions the need for documenting the 
presence of this rash. . . .  I have 
renewed his meds and creams for topical 
use.  To return in 6 mo[nths] will 
request derm[atology] consult.  

When the veteran underwent a VA examination of the area 
affected in March 2001, the veteran complained of 
intermittent rashes that resulted in blisters, occurring 
three to four times a year, lasting for three to four weeks 
in duration.  He complained about itching, but no pain.  The 
examination discovered no lesions on the abdomen, neck, 
chest, back, or arms.  There was some thickening of skin on 
the "posterior aspect (left side)" without blistering.  It 
is noted that the veteran said that when blisters were 
present, they were treated with Benadryl(tm) and prednisone, 
along with a triamcinolone cream.  

Another dermatological examination of the skin in December 
2002 noted two areas of macular hyperpigmentation - on the 
left chest area and the nape of the neck.  There was no sign 
of current inflammatory process.  The doctor noted that the 
veteran had seen a dermatologist one week prior to the 
examination and that the veteran's skin condition was being 
treated with a high strength steroid cream.  

From the evidence gathered, it is difficult to determine 
whether the percentage of the body part affected has reached 
the requisite amounts for a compensable evaluation.  
Notwithstanding this, there is no indication in the claims 
folder that 40 percent of the entire body or 40 percent of 
the affected body parts have been affected by the rash.  
Neither VA examination has noted nearly half of the neck, 
trunk, and arms being affected by the rash caused by the 
hydraulic fluid.  The records also do not show or indicate 
that the veteran is under constant or near-constant drug 
therapy for this disability during the past twelve month time 
period.

Nevertheless, a longitudinal view of the evidence submitted 
or obtained since the veteran requested an increased 
evaluation does indicate that the dermatological disorder has 
been treated with corticosteroids.  The examinations of March 
2001 and December 2002 both annotate the fact that some type 
of steroids, either in the form of cream or prednisone, has 
been used in the treatment of the disability.  The veteran, 
through his documentation to his various doctors, either 
treating or examining, has consistently described outbreaks 
occurring three to four times a year, and lasting anywhere 
from three weeks to three months.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  The 
Court pointed out in Gilbert that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's skin disorder more approximately mirrors a 30 
percent disability rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7816 (2004).  

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
that would call for the assignment of a disability rating in 
excess of 30 percent, as discussed above, for the veteran's 
service-connected accident dermatological residuals, and the 
veteran and his representative have pointed to no such 
factors.  Hence, the veteran's claim is granted, and a 30 
percent rating, but no higher, is assigned for his 
dermatological disorder.  

Conclusion

In reaching the above decisions, the Board considered whether 
the veteran's service-connected skin and bilateral eye 
disabilities present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A 20 percent disability rating for the residuals of a 
hydraulic fluid spill affecting the eyes is granted, subject 
to controlling laws and regulations applicable to the payment 
of monetary benefits.

A 30 percent disability rating for the residuals of a 
hydraulic fluid spill affecting the skin on the arms, neck, 
and trunk of the veteran is granted, subject to controlling 
laws and regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


